department of the treasury internal_revenue_service washington d c date number release date tl-n-4104-99 uilc internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel delaware-maryland from technical assistant health care and e o cc ebeo subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer facility issues unrelated_trade_or_business does the operation of the facility result in income from an do the cash sales from certain retail stores operated by the taxpayer result in income from an unrelated_trade_or_business do certain laboratory fees result in income from an unrelated_trade_or_business issue the taxpayer is an exempt from tax as an educational and scientific_organization described in sec_501 the facility is a component of the taxpayer’s medical center a division of taxpayer that carries out medical education medical_research and patient care services the facility runs a weight tl-n-4104-99 management program the facility is located not far from the taxpayer’s campus participants in the program typically stay for to weeks its facilities are not open to the general_public or to employees in addition to nutrition fitness and behavioral management classes the participants receive a medical evaluation by a physician activities carried on at the facility not only involve the direct care of program participants but also involve continuous medical_research writing public education and teaching of other health professionals about obesity and nutrition according to the information provided data generated by the facility has provided significant findings for research and data has produced nutritional studies facility researchers have had a number of articles published in medical journals detailing the medical studies conducted on facility participants the facility has published books addressing obesity and facility medical personnel have developed guidelines and recommendations for the care of obesity the facility has also developed cookbooks and food diaries that are distributed without charge to promote good nutrition a continuing study of patient outcomes began several years ago and continued through the years at issue into the present the study measure patients over a five year period following treatment at the facility additionally the facility provides training and education for a variety of health care professionals students in physician assistant and psychology programs train at the facility and spend month or to months respectively in training during the years at issue the facility trained psychology interns per year to graduate students in nutrition also train at the center each year and spend three to twelve weeks training fitness interns who are also graduate students also train at the facility and spend to months in training the facility’s director and other staff also train medical residents enrolled at the taxpayer’s medical school in the treatment of obesity medical residents also receive training in nutrition from the facility’s nutrition staff the taxpayer is exempt from federal_income_tax as an educational_organization the definition of educational includes instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on subjects useful to the individual and beneficial to the community see sec_1_501_c_3_-1 the conduct and publication of study and research falls within the definition of educational from the information provided it appears that the activities of the facility are educational the facility provides instruction to students in multiple disciplines also the activities carried on at the facility generate data that has formed the basis for published research studies research is scientific within the meaning of sec_501 if it carried on in furtherance of a scientific purpose and in the public interest sec_1_501_c_3_-1 scientific research is regarded as in the tl-n-4104-99 public interest if the research it is directed toward benefitting the public and benefits the public where the research is carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form available to the interested public sec_1_501_c_3_-1 even if the research generated from data gathered at the facility was not related to the taxpayer’s exempt purposes amounts derived from the research would be excluded from unrelated_business_taxable_income if the research falls within sec_512 sec_512 or sec_512 under those subparagraphs income from research performed for government entities research performed by a hospital for any person and research that is fundamental with results available to the public is excluded from the computation of unrelated_business_taxable_income we agree with your conclusion that the facility carries on activities related to the taxpayer’s exempt purposes and therefore income generated from by the facility is not income from an unrelated_trade_or_business issue taxpayer operates a number of retail stores such as book and convenience stores on its campus of the stores have been determined to likely have sales to students faculty and the general_public the taxpayer breaks down its retail sales receipts into three categories point sales tracked on the taxpayer credit card issued to students faculty and employees internal recharges sales to other university departments and cash sales taxpayer did not further break down cash sales between sales to members of the university community and sales to the general_public according to the information provided it does not appear that taxpayer advertised its retail store operations moreover many of its store locations are not readily accessible to the general_public as they are located within the confines of the campus taxpayer submitted a marketing study prepared in date that shows that percent of the patrons of its retail stores are members of the university community defined as students faculty employees patients volunteers seminar attendees prospective students and faculty parents and service providers the study indicated that percent of the sales were sales to the general_public when visiting specific campus site or event according to information provided the taxpayer believes that any percentage of cash sales made to the general_public would be excluded from the computation of unrelated_business_income because of the convenience exception of sec_513 tl-n-4104-99 sec_513 excludes from the meaning of unrelated_trade_or_business any trade_or_business which is carried on in the case of an organization described in sec_501 or in the case of a college or university describe in sec_511 by the organization primarily for the convenience of its members students patients officers or employees sec_513 provides that an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization the taxpayer’s position is that because the retail stores are operated primarily for the convenience of the taxpayer’s students faculty and staff none of the income from the stores is unrelated_business_taxable_income see revrul_55_676 1955_2_cb_266 the taxpayer’s reliance on revrul_55_676 is misplaced the service position on the application of sec_513 to sales to the general_public is stated in revrul_68_374 1968_2_cb_242 in situation of revrul_68_374 a hospital exempt from tax maintains a facility on its premises for the sale of pharmaceutical supplies in addition to prescription drugs the pharmacy also sells nonprescription drugs and a few personal articles the primary source of the pharmacy’s income is sales to patients of the hospital the pharmacy is open to the general_public and a small percentage of its income is from sales to persons who are not patients of the hospital the ruling concludes that the buyer-seller relationship between members of the general_public and the pharmacy does not create a hospital-patient relationship therefore sales to those persons cannot be considered primarily for the convenience to the patients of the hospital within the meaning of sec_513 the same analysis applies in the case of the taxpayer’s retail sales to members of the general_public the buyer-seller relationship between the taxpayer and the general_public does not create one of the relationships specified in sec_513 accordingly sec_513 does not operate to except the taxpayer’s sales to the general_public from the definition of unrelated_trade_or_business we agree with your conclusion that revenues from retail sales to the general_public are included in the calculation of unrelated_business_taxable_income we also agree with your conclusion that not all cash sales can be assumed to have been to the general_public in this case it appears that the taxpayer has admitted through the data in the marketing survey that a portion of the retail stores’ cash sales were made to members of the general_public tl-n-4104-99 issue the taxpayer’s medical center operates laboratories throughout its hospital complex the examining agent determined that some of the laboratory fees that the taxpayer received were from outside entities requesting lab services the taxpayer argues that the laboratory fees at issue are related because the diagnostic services performed to which the fees relate are unique or rare and are not otherwise available to individuals in the community or region taxpayer asserts that in at least instance the laboratory procedures in question are performed at its medical center the other argument made by the taxpayer is that the laboratory testing was for research and educational_purposes there was no information in the underlying file that described the particular lab tests for purposes of assessing uniqueness or unavailability of the tests within the community or region diagnostic laboratory testing otherwise available in the community performed on nonpatient specimens is an unrelated_trade_or_business within the meaning of sec_513 see revrul_85_110 1985_2_cb_166 however unique circumstances may exist where such services may further exempt purposes such as emergency testing for drug overdoses or poisoning cases also if other laboratories are not available within a reasonable distance from the are served by the hospital or are clearly unable or inadequate to conduct tests needed by nonpatients a hospital’s testing services may further its exempt_function promoting community health id a teaching hospital that conducts nonpatient laboratory testing on specimens needed for the conduct of its teaching activity is not engaged in an unrelated_trade_or_business where the outside testing contributes importantly and substantially to the hospital’s teaching program see revrul_85_109 c b see also st luke’s hospital of kansas city v united 494_fsupp_85 w d mo case development hazards and other considerations issue tl-n-4104-99 please call if you have any further questions by elizabeth a purcell technical assistant health care and eo
